521 F.2d 794
Albert Soto MEDINA, Appellant,v.J. J. ENOMOTO, Superintendent, California CorrectionalInst., Appellee.
No. 74-2682.United States Court of Appeals,Ninth Circuit.
Sept. 8, 1975.

Appeal from the United States District Court for the Central District of California;  Lawrence T. Lydick, Judge.
Albert Soso Medina in pro per.
Evelle J. Younger, Atty.Gen., State of California, Los Angeles, Cal., for appellee.
OPINION
Before CARTER, HUFSTEDLER and GOODWIN, Circuit Judges.
PER CURIAM:


1
The order denying Medina's petition for a writ of habeas corpus is vacated, and the cause is remanded for further proceedings.  The opinion of this court in Mann v. Smith, 488 F.2d 245 (9th Cir.1973), cert. denied, 415 U.S. 932, 94 S.Ct. 1445, 39 L.Ed.2d 490 (1974), upon which the district court based its decision, was subsequently overruled by Lefkowitz v. Newsome, 420 U.S. 283, 95 S.Ct. 886, 43 L.Ed.2d 196 (1975).


2
Vacated and remanded.